Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered June 22, 2007, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony drug offender whose prior felony conviction was a violent felony, to a term of four years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility. We do not find the police testimony to be implausible or materially inconsistent. Concur—Andrias, J.P., Saxe, Friedman, Nardelli and Acosta, JJ.